Citation Nr: 0721085	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical cancer with 
hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDING OF FACT

The medical evidence of record shows that the veteran's 
cervical cancer with hysterectomy is related to military 
service.


CONCLUSION OF LAW

Cervical cancer with hysterectomy was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for service connection for cervical cancer with 
hysterectomy as the Board is taking action favorable to the 
veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records include numerous 
complaints, symptoms, and diagnoses of gynecological 
disorders.  Multiple September 1975 medical records show that 
the veteran had a left salpingo-oophorectomy due to a left 
tubal ectopic pregnancy.  An August 1976 cytology examination 
report gave an impression of mild dysplasia.  A September 
1976 cytology examination report gave an impression of 
moderate to severe dysplasia.

After separation from military service, a December 1977 
private medical report stated that the veteran had a history 
of dysplasia in the Army.  After examination of a cytology 
specimen, the interpretation was "[f]ew cells compatible 
with immature squamous metaplasia on endoc[ervical] smear.  
Dysplasia is also possible, but the number of abnormal cells 
is too few for diagnosis."  A December 1977 private 
post-operative report dated the same day stated that a 
dilation and evacuation was performed.  The pre- and post-
operative diagnoses were both dysplasia.

A January 1978 private medical report stated that in December 
1977, the veteran had "a few cells suspicious only for 
dysplasia but [without] diagnos[is] because of poverty of 
cells" (emphasis in original).  A cytology specimen 
examination report stated that the quality of the specimen 
was both satisfactory and unsatisfactory and further stated 
that "few cells present from endoc[ervix]."  The 
interpretation was squamous metaplasia.

A May 1991 private surgical pathology report gave a diagnosis 
of squamous cell carcinoma of the cervix with glandular 
involvement and two minute foci of early budding of 
microinvasion.

A July 1991 private medical report stated that the veteran 
had abnormal Papamicolaou (PAP) smears 15 years before and 5 
years before, both with cryosurgery.  Subsequently, a July 
1991 private operative report stated that an abdominal 
hysterectomy was performed.  The post-operative diagnosis was 
carcinoma in situ of the cervix.

A June 2004 VA gynecological examination report stated that 
the veteran's claims file had been reviewed.  The examiner 
stated that the only PAP smear records found in the file were 
from 1976.  The veteran reported that she had continued to 
have intermittent abnormal PAP smears after separation from 
military service, including "cryosurgery on two different 
occasions approximately five years later."  The examiner 
stated that the veteran was an "extremely poor historian," 
and it was "difficult to have a reliable sequence of 
events."  After physical examination, the diagnosis was 
normal postoperative gynecological exam, status post 
abdominal hysterectomy for microinvasive cervical carcinoma.  
The examiner stated that

[i]t is less likely than not that [the 
veteran's] hysterectomy was related to 
any event on active duty[.  W]hile 
cervical dysplasia can be a recurrent 
problem[, i]t is generally due to 
infection with human papilloma virus.  It 
will be difficult to connect the minimal 
findings in 1976 with her ultimate 
treatment in 1991.

The examiner stated that the basis of this opinion was the 
review of the veteran's records, which made it "difficult to 
make a definitive statement."

A January 2005 letter from a private physician stated that 
the examiner had reviewed the veteran's medical records from 
December 1977, January 1978, and 1991.  The physician stated

I do not have her military records 
available to me, but it is most probable 
that the dysplasia was present before 
1977 and while she was in the United 
States Army.  She related that she had a 
series of abnormal [PAP] smears with no 
treatment.

It is my belief that had she been treated 
appropriate at this early stage, it is 
quite likely that she could have avoided 
her hysterectomy and also the small, but 
real possibility of metastatic cancer in 
the future.

A March 2005 letter from one of the private physicians that 
performed the veteran's July 1991 hysterectomy stated that 
the procedure was performed "for a cervical condition that 
dates back to 1977 when she was discovered to have cervical 
dysplasia, an early stage of carcinoma in-situ with 
microinvasion."

A July 2006 letter from a private physician stated that the 
examiner had reviewed the veteran's service medical records.  
After reciting the findings, the physician stated that "[i]t 
is my opinion, based on these records, that [the veteran] 
probably did have dysplasia during her Army service."

The medical evidence of record shows that the veteran's 
cervical cancer with hysterectomy is related to military 
service.  The medical evidence shows that the veteran had in-
service diagnoses of dysplasia and a hysterectomy due to 
cervical cancer in July 1991.  Furthermore, the medical 
evidence of record shows that the dysplasia diagnosed during 
military service was an early manifestation of the cervical 
cancer that ultimately led to the veteran's hysterectomy.  
Initially, the Board notes that the June 2004 VA 
gynecological examination report stated that the veteran's 
hysterectomy was not related to active military service.  
However, this opinion was based on a lack of documented 
medical evidence, a factor that the examiner specifically 
referenced multiple times in the report.  Subsequent to the 
June 2004 VA gynecological examination report, multiple 
private medical reports from 1977 and 1978 were associated 
with the record.  These records showed repeated diagnosis and 
treatment of various gynecological disorders, including 
dysplasia, after separation from military service.  
Accordingly, the June 2004 VA gynecological examination 
report is not competent evidence to show that the veteran's 
cervical cancer with hysterectomy is not related to military 
service, as it was not based on a review of all of the 
pertinent medical evidence.  In contrast, three letters from 
two private physicians, dated in January 2005, March 2005, 
and July 2006, specifically reviewed the 1977 and 1978 
medical records.  Based on this evidence, all three letters 
stated that the veteran's disorder was related to military 
service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's cervical cancer with 
hysterectomy was incurred in or aggravated by military 
service and therefore, service connection for cervical cancer 
with hysterectomy is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for cervical cancer with hysterectomy is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


